Gilbert, J.,
dissenting. The superior court erred in overruling
the demurrer to the petition filed by the State pf Georgia et al. The demurrer should have been sustained. It was not made to appear in the petition that the property “had apparently escheated to the State;” the petition did not allege that there was pending any proceeding on the part of the State or the board of education of Troup County to escheat the property, though the brief of counsel and the motion for rehearing treat the case as if such escheat *968proceedings were pending. We are forced to consider the case on the record, and can not consider statements aliunde. Also, there was no allegation that the judgment probating the will was obtained by fraud. Without an allegation that proceedings to es-cheat were pending, and with the positive allegation that the decedent had left a will which had been probated in common form, and the executor named in the will having qualified and taken possession of the property, it appears that the petitioners have no’interest which would entitle them to file a petition in the court of ordinary to set aside the judgment probating the will. The argument is legitimately made, that under this ruling the State could not intervene for the purpose of showing escheat in any case where a decedent has left a will. That may be true. But it is argumentum ab inconveniente If the present legislation is not sufficient to enable the State to escheat the property in all proper cases, the remedy is additional legislation rather than for this court to render a decision contrary to the well-recognized principle that one who has no interest therein may not interpose an objection to the probate of a will disposing of property.